UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2012 Johnson Outdoors Inc. (Exact name of registrant as specified in its charter) Wisconsin 0-16255 39-1536083 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices, including zip code) (262) 631-6600 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of Johnson Outdoors Inc. (the "Company") was held on March 1, 2012.The matters voted on at the Annual Meeting were as follows: 1.Election of Directors: The following individuals were elected to the Board of Directors for terms that expire at the next annual meeting of shareholders. Name Votes For Votes Withheld Broker Non-Votes Class A Directors: Terry E. London John M. Fahey, Jr. Class B Directors: Helen P. Johnson-Leipold 0 0 Thomas F. Pyle, Jr. 0 0 W. Lee McCollum 0 0 Edward F. Lang 0 0 Nominations were made by the Board of Directors and no other nominations were made by any shareholder. All of the nominees were members of the Board of Directors at the date of the Annual Meeting. 2.Ratification of the Appointment of Independent Registered Public Accountants for the Company for the Fiscal Year Ending September 28, 2012: The shareholders voted to ratify the appointment of McGladrey & Pullen LLP by the Audit Committeeof the Company’s Board of Directors as the Company's independent registered public accounting firm for the fiscal year ending September 28, 2012. Votes For(1) Votes Against(1) Abstentions(1) Broker Non-Votes(1) 0 (1) Votes cast for or against and abstentions with respect to this proposal reflect that holders of Class B shares are entitled to 10 votes per share when voting together with holders ofClass A shares. 2 3.Advisory (non-binding) vote on the executive compensation: The shareholders voted in favor of the compensation of the Company's named executive officers as disclosed in the proxy statement for the Annual Meeting of Shareholders. Votes For(1) Votes Against(1) Abstentions(1) Broker Non-Votes(1) (1) Votes cast for or against and abstentions with respect to this proposal reflect that holders of Class B shares are entitled to 10 votes per share when voting together with holders of Class A shares. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JOHNSON OUTDOORS INC. Date:March 6, 2012 BY/s/ David W. Johnson David W. Johnson, Vice President and Chief Financial Officer 4
